Mr. JUSTICE JONES dissenting: I respectfully dissent. Although it was error for the prosecutor to attribute a statement to defendant (“Let her he there and die”) which he did not in fact make, under the circumstances in which the matter was presented and handled in this case it did not, in my opinion, influence or sway the jury and therefore did not prejudice defendant or prevent him from receiving a fair trial. When witness Hickman was asked by the prosecutor “Now, how far away were you from Mr. Greer, when he said, ‘Let her lie there and die?’ ” the defendant’s objection was sustained and the court stated that the witness had not so testified. Later the witness testified on two occasions during his direct examination that defendant had said “Let her lie there.” When the prosecutor later asked witness Hickman how far away he was when he heard defendant say “Let her he there or something like that,” this can by no means be construed as an attempt to rephrase the offensive question; it was a legitimate attempt to establish the distance between the witness and defendant to show that he was within easy hearing distance. The prosecutor commenced his opening statement by saying: “Now, before I start this opening statement once again I would like to advise you to please listen to what the witnesses say. If you cannot hear what they say please let us know, so that you will have all the evidence. As I said when I talked to you before the trial began, what they say is the evidence, not what I say in this instance here or during the course of the trial or what Mr. Hoban may say. If I say something now in opening statement and later you find out in evidence it happened or didn’t happen, then you will take that evidence in making your decision.” Repeating the admonition, the prosecutor prefaced his closing argument with this language: “The purpose of the State in closing argument is to inform you as to the facts — as to what we believe the State has proven. If,during my argument to you I should state something you don’t believe happened, you use your own recollection in recalling to mind what the witnesses said. Again I want to caution you that what the witnesses say is the evidence, not anything I may say during the closing argument or anything Mr. Hoban may say; just what the witnesses have testified to.’ Furthermore, at least four different times during the closing argument the prosecutor stated that witness Hickman had testified that defendant said only “Let her lay there.” In view of the correction of the testimony attributed to defendant by the prosecutor by both the court and the witness, and the repeated admonitions to the jury that they were to take the evidence only as given by the witnesses and the statement by the prosecutor on four different occasions in his closing argument that the witness had said “Let her lay there,” it is inconceivable that the jury could be misled or influenced in any degree by the remark of the prosecutor in his opening statement and the inference carried by his question, or that the defendant would be prejudiced in any way from receiving a fair trial because of the appearance of the offensive remark and question during the trial. I also do not believe that prejudice resulted to defendant because the prosecutor remarked in his closing argument that the State did not have a right to appeal. The remark was improper and the trial court was in error in overruling defendant’s objection. However, in view of what I view as strong evidence of defendant’s guilt this remark should not constitute reversible error. This is conceded by the majority in their opinion and the holding of the cases referred to in the C.J.S. citation. Although a prosecutor’s remarks may be subject to criticism, unless they constitute a material factor in the conviction or are such that prejudice to the defendant is the probable result, the verdict will not be disturbed (People v. Davis, 46 Ill.2d 554, 264 N.E.2d 140; People v. Nicholls, 42 Ill.2d 91, 245 N.E.2d 771.) This rule was followed by this District in People v. Lyons, 8 Ill.App.3d 695, 290 N.E.2d 313. In my opinion the remarks of the prosecutor cannot be said to constitute a material factor in the conviction of the defendant and accordingly are not reversible error.